DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specie A: support column at the same height position as a peripheral wall end surface 
Specie B: support column at the same height position as the step bottom surface of the peripheral wall step portion 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Specie A and B lack unity of invention because even though the inventions of these groups require the technical feature of a method for manufacturing a liquid-cooled jacket configured with: a jacket body having a bottom portion, a peripheral wall portion rising from a peripheral edge of the bottom portion and a support column rising from the bottom portion; and a sealing body sealing an opening of the jacket body, wherein the jacket body and the sealing body are joined by friction stirring, the method comprising: a preparation step of forming a peripheral wall step portion having a step bottom surface and a step side surface rising from the step bottom surface on an inner peripheral edge of the peripheral wall portion, a support column end surface of the support column; a placing step of placing the sealing body on the jacket body; a first main joining step of performing friction stirring by moving a rotary tool around along a first abutted portion , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hori et al. (2016/0325374) in view of Jin (KR20110088266A).  Hori discloses a method for manufacturing a liquid-cooled jacket configured with: a jacket body 2 having a bottom portion, a peripheral wall portion rising from a peripheral edge of the bottom portion and a support column rising from the bottom portion; and a sealing body 3 sealing an opening of the jacket body, wherein the jacket body and the sealing body are joined by friction stirring, the method comprising: a preparation step of forming a peripheral wall step portion having a step bottom surface and a step side surface rising from the step bottom surface on an inner peripheral edge of the peripheral wall portion, a support column end surface of the support column; a placing step of placing the sealing body on the jacket body; a first main joining step of performing friction stirring by moving a rotary tool around along a first abutted portion where the step side surface of the peripheral wall step portion is abutted against the outer peripheral side surface of the sealing body; and a second main joining step of performing friction stirring . 
Hori does not disclose that the rotary tool is a main joining rotary tool for friction stirring having a base-end- side pin and a tip-end-side pin, a taper angle of the base-end-side pin is greater than a taper angle of the tip-end- side pin and a stairs-like pin step portion is formed in an outer circumferential surface of the base-end-side pin.  However, Jin discloses a friction stir pin wherein the pin has a base-end- side pin and a tip-end-side pin, a taper angle of the base-end-side pin is greater than a taper angle of the tip-end- side pin and a stairs-like pin step portion is formed in an outer circumferential surface of the base-end-side pin (figures 2-3).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Jin because Jin states that it improves weld quality.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735